                          UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE

JAMES HARPER,                                 ;
          Plaintiff,                          :
                                              :
v.                                            :
                                              :             Case No. 1:20-cv-771
INTERNAL REVENUE SERVICE et al,               :
          Defendant.                          :
                                              :


                   MOTION FOR COUNSEL TO APPEAR PRO HAC VICE

          NOW COMES Attorney Jared Bedrick, an attorney licensed to practice at the United

States District Court in the District of New Hampshire, and moves this Court to permit Attorneys

Caleb Kruckenberg and Aditya Dynar to represent the Plaintiff in this matter. In support thereof,

he state as follows:

     1.   I am an attorney with the firm of Douglas, Leonard & Garvey, P.C., whose mailing

address is 14 South Street, Suite 5, Concord, NH 03301. I am admitted to practice law by the

United States District Court for the District of New Hampshire and the New Hampshire Supreme

Court.

     2. Attorneys Aditya Dynar and Caleb Kruckenberg practice with the New Civil Liberties

Alliance, whose mailing address is 1225 19th Street NW, Suite 450 Washington, DC 20036.

     3. Attorney Kruckenberg was admitted to the bar in the State of New York in April 2011, the

Commonwealth of Pennsylvania in June 2016, and the District of Columbia in May 2020, and

has since represented a number of parties seeking redress for constitutional violations. An

affidavit in support of his admission, pursuant to Local Rule 83.2(b)(1), is attached as Exhibit 1.


                                                  1 of 2
   4. Attorney Dynar was admitted the bar in the State of Arizona in October 2014, and has

since represented a number of parties seeking redress for Bill of Rights violations. An affidavit in

support of his admission, pursuant to Local Rule 83.2(b)(1), is attached as Exhibit 2.

   5. Undersigned counsel has agreed to remain actively associated with these attorneys in the

prosecution of this action in compliance with Local Rule 83.2(b).

       WHEREFORE Attorney Bedrick prays this Honorable Court will order the following:

       A. Permit Attorney Kruckenberg to represent Mr. Harper in this matter;

       B. Permit Attorney Dynar to represent Mr. Harper in this matter; and

       C. All further relief that the Court deems just and reasonable.


                                              Respectfully submitted,




       Dated: 8/27/2020                       /s/ Jared Bedrick #20438
                                              DOUGLAS, LEONARD & GARVEY, P.C.
                                              14 South Street, Suite 5
                                              Concord, NH 03301
                                              (603) 224-1988
                                              jbedrick@nhlawoffice.com




                                               2 of 2
